IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-93,399-01


                       EX PARTE JECORY ROBERT MAY, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. W366-82038-04-HC IN THE 366TH DISTRICT COURT
                           FROM COLLIN COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of sexual assault of a child and sentenced to ten years’

imprisonment. He did not appeal his conviction. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       In a single ground, Applicant contends that he is actually innocent. Ex parte Elizondo, 947

S.W.2d 202 (Tex. Crim. App. 1996). Applicant and the State jointly signed agreed proposed

findings of fact and conclusions of law. The trial court adopted these, concluded that Applicant

established that he is actually innocent, and recommended that the Court grant him a new trial. We

believe that in a recantation case such as this one, before we make the important decision of whether
                                                                                                        2

Applicant is entitled to relief, the record should be more fully developed. The trial court shall

therefore conduct a live evidentiary hearing on the matter at which the complainant shall be called

to testify.

         Applicant appears to be represented by counsel. If he is not, the trial court shall determine

whether he is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial

court shall appoint an attorney to represent him at the hearing. See TEX . CODE CRIM . PROC. art.

26.04.

         The trial court shall make specific findings as to the credibility of the complaining witness’

testimony at the live evidentiary hearing. The trial court shall make further findings of fact as to the

complainant’s original statement she made to the police, including whether a police report was filed.

The trial court shall make further findings of fact addressing the substance of the complainant’s

recantations, including the meaning of the statements in her video recantation that she no longer had

to be afraid that Applicant would come after her or her family; that, at the time she made the outcry,

she thought what she was doing was right; and that Applicant deserved a second chance. The trial

court shall make further findings of fact regarding the circumstances surrounding (1) Applicant’s

decision to plead guilty in this case; and (2) Applicant’s testimony in the complainant’s father’s

sexual assault trial. The trial court may make any other findings that it deems relevant and

appropriate to the disposition of Applicant’s innocence claim.

         This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing the

transcription of the court reporter's notes from the live evidentiary hearing and a copy of the exhibits

admitted, along with the trial court's findings of fact and conclusions of law and a copy of the trial
                                                                                                      3

record, including the clerk's record and a transcription of the reporter's record of the trial, shall be

forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Delivered: February 9, 2022
Do not publish